DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/063,208 on August 29, 2022. Please note: Claims 3, 8, 10, 11, 16 and 17 have been amended, and claims 1, 2, 4, 5, 7, 12, 13, 22 and 23 have been cancelled. Claims 3, 6, 8-11, 14-21, 24 and 25 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16, 17 and 21 are objected to because of the following informalities:
In line 41 of Claim 16: “the identification image” should read “an identification image” because there is a lack of antecedent basis for “the identification image”.
Claims 17 and 21 depend on claim 16, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen et al. (US 20160370858 A1; Previously cited in the PTO-892 dated 07/25/2019), hereinafter Leppänen, in view of Lopez et al. (US 20160274762 A1), hereinafter Lopez, in further view of Vaught et al. (US 20130187835 A1), hereinafter Vaught, in further view of Publicover et al. (US 20120294478 A1), hereinafter Publicover, and in further view of Ishino (US 20010010514 A1).

Regarding Claim 3, Leppänen teaches:
	A head mounted display cooperative display system (See FIGS. 3, 4 and 6: the system including 200 and 45), comprising:
	a display apparatus (FIG. 6: 45; See paragraph [0051]); and
	a head mounted display (FIGS. 3 and 4: 200), 
	wherein the display apparatus includes:
		a first display (51) configured to display or project primary information (See FIG. 6 and paragraph [0052]: 52-55 corresponds to primary information), 
	wherein the head mounted display includes:
		a second display (FIG. 3: 202) configured to display secondary information which is viewed by the wearer (See paragraph [0041]), the secondary information including second secondary information for providing additional information associated with a specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing second secondary information 54 for providing additional information associated with a specific region of the displayed or projected primary information (see FIG. 8, showing the specific region 54 on 51));
		a camera (FIG. 3: 205) configured to capture an image in a direction in which the wearer faces (See paragraph [0045]); and
		a second controller (FIG. 3: 112) configured to detect a staring point of the wearer with respect to the captured image (See paragraph [0058]) and to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See paragraph [0062]), 
	wherein the second controller of the head mounted display
		(3) calculates the position information of the staring point of the wearer (See paragraph [0062]),
	
		(5) causes the second display to display the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing the second secondary information 54 being displayed),
		(7) does set the period of time until the second secondary information is erased in accordance with an attribute of the second secondary information in case where a position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content).
	Leppänen does not explicitly teach (see elements emphasized in italics):
	The head mounted display coupled to the display apparatus,
	wherein the display apparatus includes:
		a first controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information,
	wherein the primary information has a plurality of identification images arranged on unique coordinates of the primary information, 
	wherein each identification image is a quadrangle, and has four corners,
	the secondary information including first secondary information for controlling the primary information;
	wherein the first controller of the display apparatus performs the claimed steps including
		(1) specifies a display area of the primary information based on all the identification images, calculates a conversion formula based on the unique coordinates of the primary information and coordinates of a specified display area, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where all of the plurality of arranged identification images are detected in the captured image,
		(2) specifies a display area of one identification image in the captured image, calculates a conversion formula based on coordinates of the four corners of the display area of the specified one identification image corresponding to unique coordinates of the four corners of the one identification image, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where three or less of the plurality of arranged identification images are detected in the captured image,
		(3) calculates the position information of the staring point of the wearer based on the coordinate conversion,
		(4) causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information,
		(5) causes the second display to display the first secondary information and the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information,
		(6) does not set a period of time until the first secondary information is erased in case where the position of the staring point is determined to be on any region of the displayed or projected primary information, and
		(7) does set the period of time until each of the first secondary information and the second secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information in case where the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed.
	However, in the same field of endeavor, methods of controlling devices viewed in augmented reality (Lopez, paragraph [0002]), Lopez teaches:
	A head mounted display (FIG. 1: 100) coupled to a display apparatus (FIG. 4: TV; See paragraph [0046]: 100 is coupled to the TV via a local network),
	wherein the head mounted display includes:
		a second display (FIG. 1: 130) configured to display secondary information including first secondary information for controlling primary information displayed on the display apparatus (See FIG. 8: UI 820 corresponds to first secondary information for controlling primary information displayed on the display apparatus; See paragraph [0055] and [0063]);
	wherein a second controller of the head mounted display
		(4) causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030),
		(5) causes the second display to display the first secondary information, in case where position information of a staring point is on a specific region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030; Therefore, as long as the position information of a staring point is on any region, including a specific region of the displayed or projected primary information, the UI 820 in FIG. 8 is displayed on the second display),
		(6) does not set a period of time until the first secondary information is erased in case where the position of the staring point is determined to be on any region of the displayed or projected primary information (See paragraph [0059]: therefore, as long as the position of the staring point is determined to be on any region of the displayed or projected primary information (and therefore the TV remains in the user’s field of view), a period of time until the UI is erased in not set), and
		(7) does set the period of time until the first secondary information is erased in accordance with an attribute of the first secondary information in case where a position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed (See paragraph [0059]: therefore, when the TV is determined not to be in the field of view of the user, a position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed, and the period of time until the UI is erased is set in accordance with an attribute of the first secondary information, which is that the first secondary information is a UI).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen) by including additional elements (as taught by Lopez). Specifically, it would have been obvious to add the first secondary information, and to control the display and erasing of the first secondary information, in addition to the second secondary information already taught by Leppänen. Doing so would allow the user to interact with target devices, including the display apparatus, using interfaces displayed on the second display (See Lopez, paragraph [0024]).
Leppänen in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
	wherein the display apparatus includes:
		a first controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information,
	wherein the primary information has a plurality of identification images arranged on unique coordinates of the primary information, 
	wherein each identification image is a quadrangle, and has four corners,
	wherein the first controller of the display apparatus performs the claimed steps including
		(1) specifies a display area of the primary information based on all the identification images, calculates a conversion formula based on the unique coordinates of the primary information and coordinates of a specified display area, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where all of the plurality of arranged identification images are detected in the captured image,
		(2) specifies a display area of one identification image in the captured image, calculates a conversion formula based on coordinates of the four corners of the display area of the specified one identification image corresponding to unique coordinates of the four corners of the one identification image, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where three or less of the plurality of arranged identification images are detected in the captured image,
		(3) calculates the position information of the staring point of the wearer based on the coordinate conversion.
	However, in the same field of endeavor, augmented or mixed reality technologies (Vaught, paragraph [0001]), Vaught teaches:
A head mounted display cooperative display system (FIG. 7), comprising: 
a display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device); and 
a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) coupled to the display apparatus (FIG. 7: 702 coupled to 712), 
wherein the display apparatus (FIG. 7: 710 and 712) includes 
a first display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); and 
a first controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a first controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) includes: 
a second display (FIG. 9: 804) configured to display secondary information which is viewed by the wearer (See FIGS. 2-4 and 6, showing secondary information which is viewed by the wearer);
a camera (FIG. 8: 806) configured to capture an image in a direction in which the wearer faces (See paragraph [0032], lines 12-15); and 
a second controller (See paragraph [0036]; FIG. 9: 820) configured to detect a staring point of the wearer with respect to the captured image (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing), 
wherein the first controller of the display apparatus performs operations to calculate position information of the staring point (See FIG. 10A: 1020; See paragraph [0040]) and controlling the display of the secondary information (See FIG. 10A: 1027; See paragraph [0040], last five lines; See FIG. 10B: 1028; See paragraph [0042]; Therefore, by identifying the one or more objects and then sending the information to the head mounted display, the first controller selects the secondary information related to the position information).
Leppänen in view of Lopez contained a device which differed from the claimed device by the substitution of the second controller in the head mounted display performing all of the claimed functions, instead of a first controller of the display apparatus. Vaught teaches the substituted element of a first controller. Their functions were known in the art to control the display of information on a head mounted display. The second controller performing the claimed steps taught by Leppänen in view of Lopez could have been substituted with the first controller performing the claimed steps, as taught by Vaught and the results would have been predictable and resulted in the claimed process being performed in a distributed manner, instead of with a single controller.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach (see limitations emphasized in italics):
	wherein the primary information has a plurality of identification images arranged on unique coordinates of the primary information, 
	wherein each identification image is a quadrangle, and has four corners,
	wherein the first controller of the display apparatus performs the claimed steps including
		(1) specifies a display area of the primary information based on all the identification images, calculates a conversion formula based on the unique coordinates of the primary information and coordinates of a specified display area, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where all of the plurality of arranged identification images are detected in the captured image,
		(2) specifies a display area of one identification image in the captured image, calculates a conversion formula based on coordinates of the four corners of the display area of the specified one identification image corresponding to unique coordinates of the four corners of the one identification image, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where three or less of the plurality of arranged identification images are detected in the captured image,
		(3) calculates the position information of the staring point of the wearer based on the coordinate conversion.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
wherein primary information (See FIG. 5: the screen 50 displays primary information) has a plurality of identification images (55a – 55d) arranged on unique coordinates of the primary information (See FIG. 5: 55a – 55d arranged on unique coordinates of the primary information), 
wherein each identification image is of any shape (See paragraph [0049]),
wherein a first controller (FIG. 1: 14; See paragraph [0038])
		(1) specifies a display area of the primary information based on all the identification images, calculates a conversion formula based on the unique coordinates of the primary information and coordinates of a specified display area, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where all of the plurality of arranged identification images are detected in the captured image (See paragraph [0050], lines 12-22),
		(3) calculates the position information of the staring point of the wearer based on the coordinate conversion (See paragraph [0050], last five lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so the first controller performs operations (1) and (3) (implementing the identification image, as taught by Publicover). Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).
Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover does not explicitly teach (see limitations emphasized in italics):
	wherein each identification image is a quadrangle, and has four corners,
	wherein the first controller of the display apparatus performs the claimed steps including
		(2) specifies a display area of one identification image in the captured image, calculates a conversion formula based on coordinates of the four corners of the display area of the specified one identification image corresponding to unique coordinates of the four corners of the one identification image, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where three or less of the plurality of arranged identification images are detected in the captured image.
However, in the same field of endeavor, detecting a position of a target point (Ishino, paragraph [0004]), Ishino teaches:
	wherein primary information has a plurality of identification images arranged on unique coordinates of the primary information (See FIG. 27: τ1 – τ4 correspond to a plurality of identification images arranged on unique coordinates of the primary information; See paragraph [0198]), 
	wherein each identification image is a quadrangle, and has four corners (See FIG. 27: τ1 – τ4 each is a quadrangle, and has four corners),
	wherein a first controller (FIG. 22: 124)
		(2) specifies a display area of one identification image in the captured image, calculates a conversion formula based on coordinates of the four corners of the display area of the specified one identification image corresponding to unique coordinates of the four corners of the one identification image (See FIG. 30: Gc, Rcr, Bbc and Ebr correspond to unique coordinates of the four corners of one identification image τ2; See paragraph [0252]), and performs coordinate conversion of an aiming point on the captured image, in case where three or less of the plurality of arranged identification images are detected in the captured image (See paragraph [0144]; See FIG. 30, showing a case where three or less of the plurality of arranged identification images are detected in the captured image).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover) so each identification image is a quadrangle, and has four corners and so the first controller performs (2) (as taught by Ishino), performing coordinate conversion of the staring point of the wearer as taught by Publicover. Doing so would allow for the coordinate conversion to be performed even when only a part of the display primary information is in the captured image (See Ishino, paragraph [0253]).

Regarding Claim 6, Leppänen in view of Lopez, in further view of Vaught, in further view of Publicover, and in further view of Ishino teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino teaches:
The head mounted display cooperative display system according to claim 3, wherein the first controller calculates the position information of the staring point of the wearer of the head mounted display with respect to the primary information (See Leppänen, FIG. 7: 701; See Vaught, FIG. 10A: 1010; See Vaught paragraph [0039], lines 1-4) when the staring point of the wearer of the head mounted display in the captured image is staying at a certain position (See Leppänen, paragraph [0066]; See Vaught, paragraph [0024], lines 1-11).

Regarding Claim 8, Leppänen teaches:
	A head mounted display cooperative display system (See FIGS. 3, 4 and 6: the system including 200 and 45), comprising:
	a display apparatus (FIG. 6: 45; See paragraph [0051]); and
	a head mounted display (FIGS. 3 and 4: 200), 
	wherein the display apparatus includes:
		a first display (51) configured to display or project primary information (See FIG. 6 and paragraph [0052]: 52-55 corresponds to primary information), 
	wherein the head mounted display includes:
		a second display (FIG. 3: 202) configured to display secondary information which is viewed by the wearer (See paragraph [0041]), the secondary information including second secondary information for providing additional information associated with a specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing second secondary information 54 for providing additional information associated with a specific region of the displayed or projected primary information (see FIG. 8, showing the specific region 54 on 51));
		a camera (FIG. 3: 205) configured to capture an image in a direction in which the wearer faces (See paragraph [0045]); and
		a second controller (FIG. 3: 112) configured to detect a staring point of the wearer with respect to the captured image (See paragraph [0058]) and to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See paragraph [0062]), 
	wherein the second controller of the head mounted display
		(3) calculates the position information of the staring point of the wearer w (See paragraph [0062]),
		(5) causes the second display to display the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing the second secondary information 54 being displayed),
		(6) sets transmittance to first transmittance which is the lowest transmittance for displaying the second secondary information in case where the displayed or projected primary information is detected in a state where the secondary information is displayed (See paragraph [0041]; See FIG. 10: therefore, since the second display is a see-through display that augments the real world, when the second secondary information 54 is displayed in case where the displayed or projected primary information is detected in a state where the secondary information is displayed, as shown in FIG. 10, transmittance is set to first transmittance which is the lowest transmittance for displaying the second secondary information),
		(7) sets transmittance to second transmittance which is lower than 100% (See paragraph [0041]: therefore, since the second display is a see-through display that augments the real world transmittance is set to second transmittance which is lower than 100% when secondary information is displayed), for a period of time, for displaying the second secondary information in accordance with an attribute of the second secondary information in case where the displayed or projected primary information is not detected in a state where the secondary information is displayed  (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content), and
		(8) sets transmittance to third transmittance which is 100% (See paragraph [0041]: therefore, since the second display is a see-through display that augments the real world transmittance is set to s third transmittance which is 100% when secondary information is erased ) for displaying the second secondary information in accordance with an attribute of the second secondary information, in case where the displayed or projected primary information is not detected in a state where the secondary information is displayed  (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content).
	Leppänen does not explicitly teach (see elements emphasized in italics):
	The head mounted display coupled to the display apparatus,
	wherein the display apparatus includes:
		a first controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information,
		wherein the primary information has a plurality of identification images arranged on unique coordinates of the primary information, 
		wherein each identification image is a quadrangle, and has four corners,
	the secondary information including first secondary information for controlling the primary information;
	wherein the first controller of the display apparatus performs the claimed steps including
		(1) specifies a display area of the primary information based on all the identification images, calculates a conversion formula based on the unique coordinates of the primary information and coordinates of a specified display area, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where all of the plurality of arranged identification images are detected in the captured image,
		(2) specifies a display area of one identification image in the captured image, calculates a conversion formula based on coordinates of the four corners of the display area of the specified one identification image corresponding to unique coordinates of the four corners of the one identification image, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where three or less of the plurality of arranged identification images are detected in the captured image,
		(3) calculates the position information of the staring point of the wearer based on the coordinate conversion,
		(4) causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information, 
		(5) causes the second display to display the first secondary information and the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information,
		(6) sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		(7) sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		(8) sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
	However, in the same field of endeavor, methods of controlling devices viewed in augmented reality (Lopez, paragraph [0002]), Lopez teaches:
	A head mounted display (FIG. 1: 100) coupled to a display apparatus (FIG. 4: TV; See paragraph [0046]: 100 is coupled to the TV via a local network),
	wherein the head mounted display includes:
		a second display (FIG. 1: 130) configured to display secondary information including first secondary information for controlling primary information displayed on the display apparatus (See FIG. 8: UI 820 corresponds to first secondary information for controlling primary information displayed on the display apparatus; See paragraph [0055] and [0063]);
	wherein a second controller of the head mounted display
		(4) causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030),
		(5) causes the second display to display the first secondary information, in case where position information of a staring point is on a specific region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030; Therefore, as long as the position information of a staring point is on any region, including a specific region of the displayed or projected primary information, the UI 820 in FIG. 8 is displayed on the second display),
		(6) sets transmittance (See paragraph [0030]: Therefore, since the device in FIG. 1 is an AR device, the UI images will be controlled to be displayed or not displayed by changing transmittance of the display) to first transmittance which is the lowest transmittance for displaying the first secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices. This is the lowest transmittance for displaying the secondary information because it is when the secondary information is visible on the display) (See paragraph [0059]; See paragraph [0066]: Therefore, the transmittance is increased to hide the secondary information) in case where a device with a region of displayed or projected primary information is detected in a state where the secondary information is displayed (See paragraph [0059]: therefore, when the TV is determined not to be in the field of view of the user, the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed, and the period of time until the UI is erased is set in accordance with an attribute of the first secondary information, which is that the first secondary information is a UI),
		(7) sets transmittance to second transmittance which is lower than 100%, for a period of time (See paragraph [0059]: a predetermined period of time until UI’s are hidden; See paragraph [0066]), for displaying the first secondary information in case where the device is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased after the period of time, during which the secondary information is still displayed at a second transmittance lower than 100%, once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)), and	
		(8) sets transmittance to third transmittance which is 100% for displaying the first secondary information in accordance with an attribute of the first secondary information, in case where the device is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased, setting the transmittance to third transmittance which is 100%, after the period of time once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen) by including additional elements (as taught by Lopez). Specifically, it would have been obvious to add the first secondary information, and to control the display and erasing of the first secondary information, in addition to the second secondary information already taught by Leppänen. Doing so would allow the user to interact with target devices, including the display apparatus, using interfaces displayed on the second display (See Lopez, paragraph [0024]).
Leppänen in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
	The head mounted display coupled to the display apparatus,
	wherein the display apparatus includes:
		a first controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information,
		wherein the primary information has a plurality of identification images arranged on unique coordinates of the primary information, 
		wherein each identification image is a quadrangle, and has four corners,
	the secondary information including first secondary information for controlling the primary information;
	wherein the first controller of the display apparatus performs the claimed steps including
		(1) specifies a display area of the primary information based on all the identification images, calculates a conversion formula based on the unique coordinates of the primary information and coordinates of a specified display area, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where all of the plurality of arranged identification images are detected in the captured image,
		(2) specifies a display area of one identification image in the captured image, calculates a conversion formula based on coordinates of the four corners of the display area of the specified one identification image corresponding to unique coordinates of the four corners of the one identification image, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where three or less of the plurality of arranged identification images are detected in the captured image,
		(3) calculates the position information of the staring point of the wearer based on the coordinate conversion, 
		(6) sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		(7) sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		(8) sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
	However, in the same field of endeavor, augmented or mixed reality technologies (Vaught, paragraph [0001]), Vaught teaches:
A head mounted display cooperative display system (FIG. 7), comprising: 
a display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device); and 
a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) coupled to the display apparatus (FIG. 7: 702 coupled to 712), 
wherein the display apparatus (FIG. 7: 710 and 712) includes 
a first display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); and 
a first controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a first controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) includes: 
a second display (FIG. 9: 804) configured to display secondary information which is viewed by the wearer (See FIGS. 2-4 and 6, showing secondary information which is viewed by the wearer);
a camera (FIG. 8: 806) configured to capture an image in a direction in which the wearer faces (See paragraph [0032], lines 12-15); and 
a second controller (See paragraph [0036]; FIG. 9: 820) configured to detect a staring point of the wearer with respect to the captured image (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing), 
wherein the first controller of the display apparatus performs operations to calculate position information of the staring point (See FIG. 10A: 1020; See paragraph [0040]) and controlling the display of the secondary information (See FIG. 10A: 1027; See paragraph [0040], last five lines; See FIG. 10B: 1028; See paragraph [0042]; Therefore, by identifying the one or more objects and then sending the information to the head mounted display, the first controller selects the secondary information related to the position information).
Leppänen in view of Lopez contained a device which differed from the claimed device by the substitution of the second controller in the head mounted display performing all of the claimed functions, instead of a first controller of the display apparatus. Vaught teaches the substituted element of a first controller. Their functions were known in the art to control the display of information on a head mounted display. The second controller performing the claimed steps taught by Leppänen in view of Lopez could have been substituted with the first controller performing the claimed steps, as taught by Vaught and the results would have been predictable and resulted in the claimed process being performed in a distributed manner, instead of with a single controller.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach (see limitations emphasized in italics): 
	wherein the primary information has a plurality of identification images arranged on unique coordinates of the primary information, 
	wherein each identification image is a quadrangle, and has four corners,
	wherein the first controller of the display apparatus 
		(1) specifies a display area of the primary information based on all the identification images, calculates a conversion formula based on the unique coordinates of the primary information and coordinates of a specified display area, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where all of the plurality of arranged identification images are detected in the captured image,
		(2) specifies a display area of one identification image in the captured image, calculates a conversion formula based on coordinates of the four corners of the display area of the specified one identification image corresponding to unique coordinates of the four corners of the one identification image, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where three or less of the plurality of arranged identification images are detected in the captured image,
		(3) calculates the position information of the staring point of the wearer based on the coordinate conversion, 
		(6) sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		(7) sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		(8) sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
A first display (50) configured to display displayed or projected primary information (See paragraph [0050], lines 1-5); 
wherein the primary information (See FIG. 5: the screen 50 displays primary information) has a plurality of identification images (55a – 55d) arranged on unique coordinates of the primary information (See FIG. 5: 55a – 55d arranged on unique coordinates of the primary information), 
wherein each identification image is of any shape (See paragraph [0049]),
a first controller (FIG. 1: 14; See paragraph [0038]) 
		(1) specifies a display area of the primary information based on all the identification images, calculates a conversion formula based on the unique coordinates of the primary information and coordinates of a specified display area, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where all of the plurality of arranged identification images are detected in the captured image (See paragraph [0050], lines 12-22),
	(3) calculates the position information of the staring point of the wearer based on the coordinate conversion (See paragraph [0050], last five lines),
	 (5) determines that the first display (50) displaying primary information (See FIG. 5: images displayed on 50) is within a field of view (See FIG. 5: 52) of a head mounted display device (FIG. 1: 10) in case where the identification image (FIG. 5: 55) identifying an entire region of the displayed or projected primary information are detected (See paragraph [0050], lines 1-5), and
	(6)  determines that the first display displaying primary information is not within the field of view of the head mounted display device in case where the identification image is not detected (See paragraph [0050], lines 1-5; Therefore, the identification image 55 is only detected when the device 50 is within the field of view 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so the first controller performs operations (1) and (3) (implementing the identification image, as taught by Publicover). Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught) so, the first display is configured to display an identification image identifying an entire region of the displayed or projected primary information; and the first controller sets the transmittance in accordance with the detection of an identification image (implementing the identification image, as taught by Publicover). In other words, it would have been obvious to use the identification image taught by Publicover to detect the device displaying primary information in order to determine when to erase the secondary information according the transmittance of the secondary information, as taught by Leppänen in view of Lopez, and in further view of Vaught. Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).
Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover does not explicitly teach (see limitations emphasized in italics):
	wherein each identification image is a quadrangle, and has four corners,
	wherein the first controller of the display apparatus performs the claimed steps including
		(2) specifies a display area of one identification image in the captured image, calculates a conversion formula based on coordinates of the four corners of the display area of the specified one identification image corresponding to unique coordinates of the four corners of the one identification image, and performs coordinate conversion of the staring point of the wearer on the captured image, in case where three or less of the plurality of arranged identification images are detected in the captured image.
However, in the same field of endeavor, detecting a position of a target point (Ishino, paragraph [0004]), Ishino teaches:
	wherein primary information has a plurality of identification images arranged on unique coordinates of the primary information (See FIG. 27: τ1 – τ4 correspond to a plurality of identification images arranged on unique coordinates of the primary information; See paragraph [0198]), 
	wherein each identification image is a quadrangle, and has four corners (See FIG. 27: τ1 – τ4 each is a quadrangle, and has four corners),
	wherein a first controller (FIG. 22: 124)
		(2) specifies a display area of one identification image in the captured image, calculates a conversion formula based on coordinates of the four corners of the display area of the specified one identification image corresponding to unique coordinates of the four corners of the one identification image (See FIG. 30: Gc, Rcr, Bbc and Ebr correspond to unique coordinates of the four corners of one identification image τ2; See paragraph [0252]), and performs coordinate conversion of an aiming point on the captured image, in case where three or less of the plurality of arranged identification images are detected in the captured image (See paragraph [0144]; See FIG. 30, showing a case where three or less of the plurality of arranged identification images are detected in the captured image).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover) so each identification image is a quadrangle, and has four corners and so the first controller performs (2) (as taught by Ishino), performing coordinate conversion of the staring point of the wearer as taught by Publicover. Doing so would allow for the coordinate conversion to be performed even when only a part of the display primary information is in the captured image (See Ishino, paragraph [0253]).

Regarding Claim 14, Leppänen in view of Lopez, in further view of Vaught, in further view of Publicover, and in further view of Ishino teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, in further view of Vaught, and in further view of Publicover, and in further view of Ishino teaches:
The head mounted display cooperative display system according to claim 8, wherein the first controller calculates the position information of the staring point of the wearer with respect to the primary information (See Leppänen, FIG. 7: 701; See Vaught, FIG. 10A: 1010; See Vaught paragraph [0039], lines 1-4) when the staring point of the wearer in the captured image is staying at a certain position (See Leppänen, paragraph [0066]; See Vaught, paragraph [0024], lines 1-11).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino as applied to claims 3 and 8 above, and further in view of Jeong et al. (US 20170332128 A1), hereinafter Jeong.

Regarding Claim 9, Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino teaches all of the elements of the claimed invention, as stated above. Furthermore, Vaught teaches:
The head mounted display cooperative display system according to claim 3, the head mounted display is further configured to acquire a sound being around the wearer (See paragraph [0032], lines 15-17).
Furthermore, it would have been obvious to further modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino) so the head mounted display is further configured to acquire a sound being around the wearer (as taught by Vaught). Doing so would have allowed for the user to input voice commands (See Vaught, paragraph [0032], lines 15-17).
Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino does not explicitly teach:
wherein the first controller of the display apparatus is further configured to convert the sound into a text, the sound being from the head mounted display, and the display apparatus displays secondary information related to a keyword detected in the text.
However, in the same field of endeavor, display apparatuses (Jeong, Abstract), Jeong teaches:
A first controller (See FIG. 3: 370) of a display apparatus (See FIG. 14: 1310) is configured to convert a sound into a text (See paragraph [0375]), the sound being from a head mounted display (See FIG. 5(b); See FIG. 13: 1320) (See paragraph [0210]; See paragraph [0333], lines 10-15), and the display apparatus displays secondary information related to a keyword detected in the text (See paragraph [0380], lines 1-11; See FIG. 27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino) so the first controller of the display apparatus is further configured to convert the sound into a text, the sound being from the head mounted display, and the display apparatus displays secondary information related to a keyword detected in the text (as taught by Jeong). Doing so would allowed for the user to control secondary information to be displayed using spoken words (See Jeong, paragraph [0380]).

Regarding Claim 15, please refer to the above rejection of claim 9. The limitations are substantially the same, as are the grounds of rejection.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino as applied to claims 3 and 8 above, and further in view of Chi et al. (US 20180136465 A1), hereinafter Chi.

Regarding Claim 18, Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino teaches:
The head mounted display cooperative display system according to claim 3, wherein the first controller sets a first period of time until the first secondary information is erased (See Lopez, paragraph [0059]), and a second period of time until the second secondary information is erased (See Leppänen, paragraph [0078]).
Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino does not explicitly teach:
wherein the second period is longer than the first period.
However, in the same field of endeavor, head mounted displays (Chi, FIG. 2), Chi teaches:
a first period of time until first secondary information is erased, and a second period of time until second secondary information is erased, wherein the second period is longer than the first period (See paragraph [0228]: controller 180 may control a pop-up AR image 1012 showing `OUT OF STOCK` not to be disappeared. Therefore, a second period of time until second secondary information is erased for the AR image 1012 is indefinite and therefore is greater than a first period of time until first secondary information is erased (in other words other AR images are controlled to disappear unlike the AR image 1012)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino) so the second period is longer than the first period (as taught by Chi). Doing so would allow for the controller to determine that the second secondary information is to remain on the display if it is deemed to be important (See Chi, paragraph [0228]).

Regarding Claim 20, please refer to the above rejection of claim 18. The limitations are substantially the same, as are the grounds of rejection.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino as applied to claims 3 and 8above, and further in view of Rao et al. (US 8965460 B1), hereinafter Rao, and Small et al. (US 20130147838 A1), hereinafter Small.

Regarding Claim 24, Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino does not explicitly teach:
The head mounted display cooperative display system according to claim 3, wherein the first controller is further configured to convert a sound around the wearer into a text, and display a keyword detected in the text on the second display, and display a third secondary information related to both of the second secondary information and a keyword in case where the displayed keyword is selected based on the position information of the staring point.
However, in the same field of endeavor, an augmented reality or virtual reality system (Rao, Abstract), Rao teaches:
A first controller (FIG. 1: 112) is configured to convert a sound around a wearer into a text, and display a keyword detected in the text on a second display (FIG. 12: 1206) (See column 31, lines 52-58), and display a third secondary information related to a keyword in case where the displayed keyword is selected (See column 31, line 59 – column 32, line 8: content related to the audio corresponds to a third secondary information related a keyword in case where the displayed keyword is selected ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, and in further view of Vaught, in further view of Publicover, and in further view of Ishino) so the first controller is further configured to convert a sound around the wearer into a text, and display a keyword detected in the text on the second display, and display a third secondary information related to a keyword in case where the displayed keyword is selected (as taught by Rao). Furthermore, if implemented into the system taught by Leppänen, for example, audio from the display apparatus would be converted into text and the third secondary information would be related to the second secondary information, because it would be based on audio related to the displayed information. Doing so would aid hearing impaired users (See Rao, column 31, lines 52-58).
Leppänen in view of Lopez, in further view of Vaught, in further view of Publicover, in further view of Ishino, and in further view of Rao does not explicitly teach:
the first controller is further configured to display the third secondary information in case where the displayed keyword is selected based on the position information of the staring point.
However, in the same field of endeavor, mixed reality display device systems (Small, Abstract), Small teaches:
A first controller (FIG. 3: 191) is configured to display a third secondary information in case where a keyword is selected based on position information of a staring point (See paragraph [0135]; See FIG. 15C: 415 corresponds to a third secondary information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, in further view of Publicover, in further view of Ishino, and in further view of Rao) so the first controller is further configured to display the third secondary information in case where the displayed keyword is selected based on the position information of the staring point (as taught by Small). Doing so would give the user greater control over whether the  third secondary information is displayed based on their staring point (See Small, paragraph [0135]).

Regarding Claim 25, please refer to the above rejection of claim 24. The limitations are substantially the same, as are the grounds of rejection.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, in further view of Vaught, and in further view of Jeong.

Regarding Claim 10, Leppänen teaches:
	A display apparatus (FIG. 6: 45; See paragraph [0051]) in a system with a head mounted display (FIGS. 3 and 4: 200) (See FIGS. 3, 4 and 6: the system including 200 and 45), comprising:
	a first display (51) configured to display or project primary information (See FIG. 6 and paragraph [0052]: 52-55 corresponds to primary information); 
	a first communication unit (See paragraph [0047]: 206 corresponds to one or more receivers);
	a second communication unit, the second communication unit being different from the first communication unit (See paragraph [0047]: 206 corresponds to one or more receivers. Therefore, two of the respective receivers correspond to a first and second communication unit, respectively); and
	wherein the head mounted display includes a controller (FIG. 3: 112) configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See paragraph [0062]), 
	wherein the head mounted display includes a second display (FIG. 3: 202) configured to display secondary information which is viewed by the wearer  (See paragraph [0041]), the secondary information including second secondary information for providing additional information associated with a specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing second secondary information 54 for providing additional information associated with a specific region of the displayed or projected primary information (see FIG. 8, showing the specific region 54 on 51)), 
	wherein the controller 
		displays the primary information on the first display (See FIG. 6 and paragraph [0052]), 
		calculates the position information of the staring point of the wearer with respect to the displayed or projected primary information in accordance with a predetermined procedure based on information received from the head mounted display (See paragraph [0062]),  
		causes the second display of the head mounted display to display the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing the second secondary information 54 being displayed), 
	wherein the controller 
		does set a period of time until the each of the first secondary information and the second secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information in case where a position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content).
	Leppänen does not explicitly teach (see elements emphasized in italics):
	The display apparatus connected to the head mounted display, comprising:
	a first communication unit that acquires the primary information;
	a second communication unit that acquires secondary information, the second communication unit being different from the first communication unit; and
	a controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information, 
	the secondary information including first secondary information for controlling the primary information,	wherein the controller 
		displays the primary information acquired by using the first communication unit on the first display,
		acquires a secondary information database by using the second communication unit, and the secondary information database includes time zone information indicating a period during which the secondary information can be displayed,
		causes the second display of the head mounted display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information, and
		causes the second display of the head mounted display to display the first secondary information and the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information and current time is within the range of the time zone information, 
	wherein the controller 
		does set a period of time until the each of the first secondary information and the second secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information in case where a position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed, and
		does not set a period of time until the first secondary information is erased in case where the position of the staring point is determined to be on any region of the displayed or projected primary information.
	However, in the same field of endeavor, methods of controlling devices viewed in augmented reality (Lopez, paragraph [0002]), Lopez teaches:
	A head mounted display (FIG. 1: 100) coupled to a display apparatus (FIG. 4: TV; See paragraph [0046]: 100 is coupled to the TV via a local network),
	wherein the head mounted display includes:
		a second display (FIG. 1: 130) configured to display secondary information including first secondary information for controlling primary information displayed on the display apparatus (See FIG. 8: UI 820 corresponds to first secondary information for controlling primary information displayed on the display apparatus; See paragraph [0055] and [0063]);
	wherein a controller of the head mounted display
		causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030),
		causes the second display to display the first secondary information, in case where position information of a staring point is on a specific region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030; Therefore, as long as the position information of a staring point is on any region, including a specific region of the displayed or projected primary information, the UI 820 in FIG. 8 is displayed on the second display),
		does not set a period of time until the first secondary information is erased in case where the position of the staring point is determined to be on any region of the displayed or projected primary information (See paragraph [0059]: therefore, as long as the position of the staring point is determined to be on any region of the displayed or projected primary information (and therefore the TV remains in the user’s field of view), a period of time until the UI is erased in not set), and
		does set the period of time until the first secondary information is erased in accordance with an attribute of the first secondary information in case where the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed (See paragraph [0059]: therefore, when the TV is determined not to be in the field of view of the user, the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed, and the period of time until the UI is erased is set in accordance with an attribute of the first secondary information, which is that the first secondary information is a UI).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Leppänen) by including additional elements (as taught by Lopez). Specifically, it would have been obvious to add the first secondary information, and to control the display and erasing of the first secondary information, in addition to the second secondary information already taught by Leppänen. Doing so would allow the user to interact with target devices, including the display apparatus, using interfaces displayed on the second display (See Lopez, paragraph [0024]).
Leppänen in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
	The display apparatus connected to the head mounted display, comprising:
	a first communication unit that acquires the primary information;
	a second communication unit that acquires secondary information, the second communication unit being different from the first communication unit; and
	the display configured to display an identification image identifying an entire region of the displayed or projected primary information; and
	a controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information,
wherein the controller 
		displays the primary information acquired by using the first communication unit on the first display,
		acquires a secondary information database by using the second communication unit, and the secondary information database includes time zone information indicating a period during which the secondary information can be displayed,
		causes the second display of the head mounted display to display the first secondary information and the second secondary information, in case where current time is within the range of the time zone information.
	However, in the same field of endeavor, augmented or mixed reality technologies (Vaught, paragraph [0001]), Vaught teaches:
A display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device) connected to a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800), comprising: 
a first display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); 
a second communication unit (FIG. 11: 1108; See paragraph [0056]) that acquires secondary information (See paragraph [0031]; See also paragraph [0040]); and
a controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing) with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the controller 
	acquires a secondary information database (See FIG. 7: the contextual information database 722, 724, 716 and 726; See paragraph [0030]) by using the second communication unit (See paragraph [0040]), and the secondary information database includes time zone information indicating a period during which the secondary information can be displayed (See paragraph [0034]: since the current time is used to determine the appropriate secondary information to be received, the database must include, along with the secondary information, time zone information indicating a period during which the secondary information can be displayed. For instance in the disclosed example, information related to movie playing at the current time is retrieved),
	calculates the position information of the staring point of the wearer with respect to the displayed or projected primary information in accordance with a predetermined procedure (See FIG. 10A: 1010; See paragraph [0039], lines 1-4) based on information received from the head mounted display (See FIG. 10A: 1020; See paragraph [0040]), and 
		causes a second display of the head mounted display to display secondary information (See FIG. 6, showing secondary information 504 being displayed on the second display 100), in case where current time is within the range of the time zone information (See paragraph [0034]: For instance in the disclosed example, information related to movie playing at the current time is retrieved, and then displayed as secondary information on the second display).
Leppänen in view of Lopez contained a device which differed from the claimed device by the substitution of the controller in the head mounted display performing all of the claimed functions, instead of a controller of the display apparatus. Vaught teaches the substituted element of a controller. Their functions were known in the art to control the display of information on a head mounted display. The controller performing the claimed steps taught by Leppänen in view of Lopez could have been substituted with the controller performing the claimed steps, as taught by Vaught and the results would have been predictable and resulted in the claimed process being performed in a distributed manner, instead of with a single controller.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Leppänen in view of Lopez) by including a second communication unit that acquires secondary information, the second communication unit being different from the first communication unit; and performing the claimed steps using the second communication unit (as taught by Vaught). Doing so would allow for the current time to be used as contextual information to determine the appropriate secondary information (See Vaught, paragraph [0034]).
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach (see limitations emphasized in italics): 
	The display apparatus, comprising:
		a first communication unit that acquires the primary information.
However, in the same field of endeavor, display apparatuses (Jeong, Abstract), Jeong teaches:
A display apparatus (See FIG. 3) comprising a first communication unit (FIG. 3: 310) that acquires primary information (See paragraph [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Leppänen in view of Lopez, in further view of Vaught) to include a first communication unit that acquires the primary information (as taught by Jeong). Doing so would allowed for the display apparatus to receive the primary information from a broadcast signal, expanding the functionality of the display apparatus (See Jeong, paragraph [0091]).

Regarding Claim 11, Leppänen in view of Lopez, in further view of Vaught, and in further view of Jeong teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, in further view of Vaught, and in further view of Jeong teaches:
The display apparatus according to claim 10,
wherein the first communication unit is a tuner (Jeong, FIG. 3: 310) (See Jeong, paragraph [0117]); and 
wherein the second communication unit is an IP communication interface (Vaught, FIG. 11: 1108; See Vaught, paragraph [0056]). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, in further view of Vaught, in further view of Jeong, and in further view of Publicover.

Regarding Claim 16, Leppänen teaches:
	A display apparatus (FIG. 6: 45; See paragraph [0051]) in a system with a head mounted display (FIGS. 3 and 4: 200) (See FIGS. 3, 4 and 6: the system including 200 and 45), comprising:
	A first display (51) configured to display or project primary information (See FIG. 6 and paragraph [0052]: 52-55 corresponds to primary information); 
	a first communication unit (See paragraph [0047]: 206 corresponds to one or more receivers);
	a second communication unit, the second communication unit being different from the first communication unit (See paragraph [0047]: 206 corresponds to one or more receivers. Therefore, two of the respective receivers correspond to a first and second communication unit, respectively); and
	wherein the head mounted display includes a controller (FIG. 3: 112) configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See paragraph [0062]), 
	wherein the head mounted display includes a second display (FIG. 3: 202) configured to display secondary information which is viewed by the wearer (See paragraph [0041]), the secondary information including second secondary information for providing additional information associated with a specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing second secondary information 54 for providing additional information associated with a specific region of the displayed or projected primary information (see FIG. 8, showing the specific region 54 on 51)), 
	wherein the controller 
		displays the primary information on the first display (See FIG. 6 and paragraph [0052]), 
		calculates the position information of the staring point of the wearer with respect to the displayed or projected primary information in accordance with a predetermined procedure based on information received from the head mounted display (See paragraph [0062]),  
		causes the second display of the head mounted display to display the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information (See paragraph [0063]; See FIG. 10, showing the second secondary information 54 being displayed), 
	wherein the controller 
		sets transmittance to first transmittance which is the lowest transmittance for displaying the second secondary information in case where the displayed or projected primary information is detected in a state where the secondary information is displayed (See paragraph [0041]; See FIG. 10: therefore, since the second display is a see-through display that augments the real world, when the second secondary information 54 is displayed in case where the displayed or projected primary information is detected in a state where the secondary information is displayed, as shown in FIG. 10, transmittance is set to first transmittance which is the lowest transmittance for displaying the second secondary information),
		sets transmittance to second transmittance which is lower than 100% (See paragraph [0041]: therefore, since the second display is a see-through display that augments the real world transmittance is set to second transmittance which is lower than 100% when secondary information is displayed), for a period of time, for displaying the second secondary information in accordance with an attribute of the second secondary information in case where the displayed or projected primary information is not detected is in a state where the secondary information is displayed  (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content), and
		sets transmittance to third transmittance which is 100% (See paragraph [0041]: therefore, since the second display is a see-through display that augments the real world transmittance is set to s third transmittance which is 100% when secondary information is erased ) for displaying the second secondary information in accordance with an attribute of the second secondary information, in case where the displayed or projected primary information is not detected for the period of time in a state where the secondary information is displayed  (See paragraph [0078]; Therefore, a threshold period of time until 54 is erased is set in accordance with an attribute of the second secondary information, which is that it is expanded secondary visual content).
	Leppänen does not explicitly teach (see elements emphasized in italics):
	The display apparatus connected to the head mounted display, comprising:
	a first communication unit that acquires the primary information;
	a second communication unit that acquires secondary information, the second communication unit being different from the first communication unit; and
	a controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information, 
	the secondary information including first secondary information for controlling the primary information 	wherein the controller 
		displays the primary information acquired by using the first communication unit on the first display,
		acquires a secondary information database by using the second communication unit, and the secondary information database includes time zone information indicating a period during which the secondary information can be displayed,
		causes the second display of the head mounted display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information, and
		causes the second display of the head mounted display to display the first secondary information and the second secondary information, in case where the position information of the staring point is on the specific region of the displayed or projected primary information and current time is within the range of the time zone information, 
	wherein the controller 
		sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
	However, in the same field of endeavor, methods of controlling devices viewed in augmented reality (Lopez, paragraph [0002]), Lopez teaches:
	A head mounted display (FIG. 1: 100) coupled to a display apparatus (FIG. 4: TV; See paragraph [0046]: 100 is coupled to the TV via a local network),
	wherein the head mounted display includes:
		a second display (FIG. 1: 130) configured to display secondary information including first secondary information for controlling primary information displayed on the display apparatus (See FIG. 8: UI 820 corresponds to first secondary information for controlling primary information displayed on the display apparatus; See paragraph [0055] and [0063]);
	wherein a controller of the head mounted display
		causes the second display to display the first secondary information, in case where the position information of the staring point is on any region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030),
		causes the second display to display the first secondary information, in case where position information of a staring point is on a specific region of the displayed or projected primary information (See paragraph [0049]; FIG. 10: 1030; Therefore, as long as the position information of a staring point is on any region, including a specific region of the displayed or projected primary information, the UI 820 in FIG. 8 is displayed on the second display),
		sets transmittance (See paragraph [0030]: Therefore, since the device in FIG. 1 is an AR device, the UI images will be controlled to be displayed or not displayed by changing transmittance of the display) to first transmittance which is the lowest transmittance for displaying the first secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices. This is the lowest transmittance for displaying the secondary information because it is when the secondary information is visible on the display) (See paragraph [0059]; See paragraph [0066]: Therefore, the transmittance is increased to hide the secondary information) in case where a device with a region of displayed or projected primary information is detected in a state where the secondary information is displayed (See paragraph [0059]: therefore, when the TV is determined not to be in the field of view of the user, the position of the staring point is determined not to be on the specific region of the displayed or projected primary information in a state where the secondary information is displayed, and the period of time until the UI is erased is set in accordance with an attribute of the first secondary information, which is that the first secondary information is a UI),
		sets transmittance to second transmittance which is lower than 100%, for a period of time (See paragraph [0059]: a predetermined period of time until UI’s are hidden; See paragraph [0066]), for displaying the first secondary information in case where the device is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased after the period of time, during which the secondary information is still displayed at a second transmittance lower than 100%, once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)), and	
		sets transmittance to third transmittance which is 100% for displaying the first secondary information in accordance with an attribute of the first secondary information, in case where the device is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased, setting the transmittance to third transmittance which is 100%, after the period of time once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Leppänen) by including additional elements (as taught by Lopez). Specifically, it would have been obvious to add the first secondary information, and to control the display and erasing of the first secondary information, in addition to the second secondary information already taught by Leppänen. Doing so would allow the user to interact with target devices, including the display apparatus, using interfaces displayed on the second display (See Lopez, paragraph [0024]).
Leppänen in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
	The display apparatus connected to the head mounted display, comprising:
	a first communication unit that acquires the primary information;
	a second communication unit that acquires secondary information, the second communication unit being different from the first communication unit; and
	the display configured to display an identification image identifying an entire region of the displayed or projected primary information; and
	a controller configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information, 
	wherein the controller  
		displays the primary information acquired by using the first communication unit on the first display,
		acquires a secondary information database by using the second communication unit, and the secondary information database includes time zone information indicating a period during which the secondary information can be displayed,
		causes the second display of the head mounted display to display the first secondary information and the second secondary information, in case where current time is within the range of the time zone information
	wherein the controller 
		sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
	However, in the same field of endeavor, augmented or mixed reality technologies (Vaught, paragraph [0001]), Vaught teaches:
A display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device) connected to a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800), comprising: 
a first display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); 
a second communication unit (FIG. 11: 1108; See paragraph [0056]) that acquires secondary information (See paragraph [0031]; See also paragraph [0040]); and
a controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing) with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the controller 
	acquires a secondary information database (See FIG. 7: the contextual information database 722, 724, 716 and 726; See paragraph [0030]) by using the second communication unit (See paragraph [0040]), and the secondary information database includes time zone information indicating a period during which the secondary information can be displayed (See paragraph [0034]: since the current time is used to determine the appropriate secondary information to be received, the database must include, along with the secondary information, time zone information indicating a period during which the secondary information can be displayed. For instance in the disclosed example, information related to movie playing at the current time is retrieved),
	calculates the position information of the staring point of the wearer with respect to the displayed or projected primary information in accordance with a predetermined procedure (See FIG. 10A: 1010; See paragraph [0039], lines 1-4) based on information received from the head mounted display (See FIG. 10A: 1020; See paragraph [0040]), and 
		causes a second display of the head mounted display to display secondary information (See FIG. 6, showing secondary information 504 being displayed on the second display 100), in case where current time is within the range of the time zone information (See paragraph [0034]: For instance in the disclosed example, information related to movie playing at the current time is retrieved, and then displayed as secondary information on the second display).
Leppänen in view of Lopez contained a device which differed from the claimed device by the substitution of the controller in the head mounted display performing all of the claimed functions, instead of a controller of the display apparatus. Vaught teaches the substituted element of a controller. Their functions were known in the art to control the display of information on a head mounted display. The controller performing the claimed steps taught by Leppänen in view of Lopez could have been substituted with the controller performing the claimed steps, as taught by Vaught and the results would have been predictable and resulted in the claimed process being performed in a distributed manner, instead of with a single controller.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Leppänen in view of Lopez) by including a second communication unit that acquires secondary information, the second communication unit being different from the first communication unit; and performing the claimed steps using the second communication unit (as taught by Vaught). Doing so would allow for the current time to be used as contextual information to determine the appropriate secondary information (See Vaught, paragraph [0034]).
Leppänen in view of Lopez, and in further view of Vaught does not explicitly teach (see limitations emphasized in italics):  
The display apparatus, comprising:
		a first communication unit that acquires the primary information.
	wherein the controller 
		sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
However, in the same field of endeavor, display apparatuses (Jeong, Abstract), Jeong teaches:
A display apparatus (See FIG. 3) comprising a first communication unit (FIG. 3: 310) that acquires primary information (See paragraph [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Leppänen in view of Lopez, in further view of Vaught) to include a first communication unit that acquires the primary information (as taught by Jeong). Doing so would allowed for the display apparatus to receive the primary information from a broadcast signal, expanding the functionality of the display apparatus (See Jeong, paragraph [0091]).
Leppänen in view of Lopez, in further view of Vaught, and in further view of Jeong does not explicitly teach (see limitations emphasized in italics):  
	wherein the controller 
		sets transmittance to first transmittance which is the lowest transmittance for displaying the first secondary information and the second secondary information in case where the identification image is detected in a state where the secondary information is displayed,
		sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
		sets transmittance to third transmittance which is 100% for displaying each of the first secondary information and the second secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
A first display (50) configured to display an identification image (FIG. 5: 55) identifying an entire region of displayed or projected primary information (See paragraph [0050], lines 1-5); and
a first controller (FIG. 1: 14; See paragraph [0038]) (4) determines that the first display (50) displaying primary information (See FIG. 5: images displayed on 50) is within a field of view (See FIG. 5: 52) of a head mounted display device (FIG. 1: 10) in case where the identification image (FIG. 5: 55) identifying an entire region of the displayed or projected primary information are detected (See paragraph [0050], lines 1-5), and
(5)  determines that the first display displaying primary information is not within the field of view of the head mounted display device in case where the identification image is not detected (See paragraph [0050], lines 1-5; Therefore, the identification image 55 is only detected when the device 50 is within the field of view 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify head mounted display cooperative display system (as taught by L Leppänen in view of Lopez, in further view of Vaught, and in further view of Jeong) so, the first display is configured to display an identification image identifying an entire region of the displayed or projected primary information; and the first controller sets the transmittance in accordance with the detection of an identification image (implementing the identification image, as taught by Publicover). In other words, it would have been obvious to use the identification image taught by Publicover to detect the device displaying primary information in order to determine when to erase the secondary information according the transmittance of the secondary information, as taught by Leppänen in view of Lopez, and in further view of Vaught. Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).

Regarding Claim 17, Leppänen in view of Lopez, in further view of Vaught, in further view of Jeong, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, in further view of Vaught, in further view of Jeong, and in further view of Publicover teaches:
The display apparatus according to claim 16,
wherein the first communication unit is a tuner (Jeong, FIG. 3: 310) (See Jeong, paragraph [0117]); and 
wherein the second communication unit is an IP communication interface (Vaught, FIG. 11: 1108; See Vaught, paragraph [0056]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, in further view of Vaught, and in further view of Jeong as applied to claim 10 above, and further in view of Chi.

Regarding Claim 19, Leppänen in view of Lopez, in further view of Vaught, and in further view of Jeong teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, in further view of Vaught, and in further view of Jeong teaches:
The display apparatus according to claim 10, wherein the first controller sets a first period of time until the first secondary information is erased (See Lopez, paragraph [0059]), and a second period of time until the second secondary information is erased (See Leppänen, paragraph [0078]).
Leppänen in view of Lopez, in further view of Vaught, and in further view of Jeong does not explicitly teach:
wherein the second period is longer than the first period.
	However, in the same field of endeavor, head mounted displays (Chi, FIG. 2), Chi teaches:
a first period of time until first secondary information is erased, and a second period of time until second secondary information is erased, wherein the second period is longer than the first period (See paragraph [0228]: controller 180 may control a pop-up AR image 1012 showing `OUT OF STOCK` not to be disappeared. Therefore, a second period of time until second secondary information is erased for the AR image 1012 is indefinite and therefore is greater than a first period of time until first secondary information is erased (in other words other AR images are controlled to disappear unlike the AR image 1012)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, and in further view of Jeong) so the second period is longer than the first period (as taught by Chi). Doing so would allow for the controller to determine that the second secondary information is to remain on the display if it is deemed to be important (See Chi, paragraph [0228]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leppänen in view of Lopez, in further view of Vaught, in further view of Jeong, and in further view of Publicover as applied to claim 16 above, and further in view of Chi.

Regarding Claim 21, Leppänen in view of Lopez, in further view of Vaught, in further view of Jeong, and in further view of Publicover teaches all of the elements of the claimed invention, as stated above. Furthermore, Leppänen in view of Lopez, in further view of Vaught, in further view of Jeong, and in further view of Publicover teaches:
The display apparatus according to claim 10, wherein the first controller sets a first period of time until the first secondary information is erased (See Lopez, paragraph [0059]), and a second period of time until the second secondary information is erased (See Leppänen, paragraph [0078]).
Leppänen in view of Lopez, in further view of Vaught, in further view of Jeong, and in further view of Publicover does not explicitly teach:
wherein the second period is longer than the first period.
	However, in the same field of endeavor, head mounted displays (Chi, FIG. 2), Chi teaches:
a first period of time until first secondary information is erased, and a second period of time until second secondary information is erased, wherein the second period is longer than the first period (See paragraph [0228]: controller 180 may control a pop-up AR image 1012 showing `OUT OF STOCK` not to be disappeared. Therefore, a second period of time until second secondary information is erased for the AR image 1012 is indefinite and therefore is greater than a first period of time until first secondary information is erased (in other words other AR images are controlled to disappear unlike the AR image 1012)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the head mounted display cooperative display system (as taught by Leppänen in view of Lopez, in further view of Vaught, in further view of Jeong, and in further view of Publicover) so the second period is longer than the first period (as taught by Chi). Doing so would allow for the controller to determine that the second secondary information is to remain on the display if it is deemed to be important (See Chi, paragraph [0228]).

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Regarding amended claims 3 and 8, Applicant argues (Remarks, page 15): “Applicant submits that none of Leppanen, Lopez, Vaught, Publicover, Jeong, Chi, and Small teaches the claimed limitations. Applicant respectfully requests the Office to review if the above limitations are taught in any cited references”. Upon review, the Examiner has found that Vaught teaches some of the amended limitations of these independent claims. The Applicant has not provided further specific arguments as to why these cited references do not teach the amended limitations. Furthermore, Ishino has been introduced to render obvious the limitations not taught by the previously cited prior art. Therefore, Applicant’s arguments are moot on the grounds of new rejections.
	Regarding amended claims10 and 16, Applicant argues (Remarks, page 17): “Applicant submits that none of Leppanen, Lopez, Vaught, Publicover, Jeong, Chi, and Small teaches the claimed limitations. Applicant respectfully requests the Office to review if the above limitations are taught in any cited references”. Upon review, the Examiner has found that Vaught and Jeong teach the amended limitations, as discussed in the above rejections. The Applicant has not provided further specific arguments as to why these cited references do not teach the amended limitations. 
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692